AGREEMENT AND PLAN OF MERGER by and among PrismOne Group, Inc., Bright Screens Acquisition Corp. and Bright Screens, Inc. June 16, TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 5 Section 1.1 Definitions 5 ARTICLE II THE MERGER 10 Section 2.1 Merger 10 Section 2.2 Effective Time 10 Section 2.3 Certificate of Incorporation 10 Section 2.4 Effects of the Merger 11 Section 2.5 Closing 11 Section 2.6 Tax-Free Merger 12 ARTICLE III MERGER CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES 12 Section 3.1 Manner and Basis of Converting and Exchanging Capital Stock 12 Section 3.2 Surrender and Exchange of Certificates 13 Section 3.3 Options, Warrants 10 Section 3.4 Parent Common Stock 15 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 15 Section 4.1 Organization 15 Section 4.2 Authorization; Validity of Agreement 15 Section 4.3 Capitalization 15 Section 4.4 Consents and Approvals; No Violations 16 Section 4.5 Financial Statements 16 Section 4.6 No Undisclosed Liabilities 16 Section 4.7 Litigation 17 Section 4.8 No Default; Compliance with Applicable Laws 17 Section 4.9 Broker’s and Finder’s Fees 17 Section 4.10 Contracts 17 Section 4.11 Tax Returns and Audits 18 Section 4.12 Patents and Other Intangible Assets 18 Section 4.13 Employee Benefit Plans; ERISA 19 Section 4.14 Title to Property and Encumbrances 19 Section 4.15 Condition of Properties 20 Section 4.16 Insurance Coverage 20 Section 4.17 Environmental Matters 20 Section 4.18 Disclosure 21 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP. 21 Section 5.1 Organization 21 ii Section 5.2 Authorization; Validity of Agreement 21 Section 5.3 Consents and Approvals; No Violations 22 Section 5.4 Litigation 22 Section 5.5 No Default; Compliance with Applicable Laws 22 Section 5.6 Broker’s and Finder’s Fees; Broker/Dealer Ownership 22 Section 5.7 Capitalization of Parent 23 Section 5.8 Acquisition Corp 18 Section 5.9 Validity of Shares 23 Section 5.10 SEC Reporting and Compliance 23 Section 5.11 Financial Statements 24 Section 5.12 No General Solicitation 24 Section 5.13 Absence of Undisclosed Liabilities 24 Section 5.14 Changes 25 Section 5.15 Tax Returns and Audits 26 Section 5.16 Employee Benefit Plans; ERISA. 26 Section 5.17 Interested Party Transactions 27 Section 5.18 Questionable Payments 27 Section 5.19 Obligations to or by Stockholders 27 Section 5.20 Schedule of Assets and Contracts 27 Section 5.21 Environmental Matters 28 Section 5.22 Employees 29 Section 5.23 Title to Property and Encumbrances 29 Section 5.24 Condition of Properties 29 Section 5.25 Insurance Coverage 29 Section 5.26 Disclosure 29 Section 5.27 No Liabilities 29 ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER 30 Section 6.1 Conduct of Business by the Company Pending the Merger 30 Section 6.2 Conduct of Business by Parent and Acquisition Corp 30 ARTICLE VII ADDITIONAL AGREEMENTS 32 Section 7.1 Access and Information 32 Section 7.2 Additional Agreements 32 Section 7.3 Publicity 33 Section 7.4 Appointment of Directors 33 Section 7.5 Name Changes 33 Section 7.6 Stockholder Consent 33 ARTICLE VIII CONDITIONS OF PARTIES’ OBLIGATIONS 34 Section 8.1 Company Obligations 34 Section 8.2 Parent and Acquisition Corp. Obligations 35 ARTICLE IX INDEMNIFICATION AND RELATED MATTERS 37 Section 9.1 Indemnification by Parent 37 Section 9.2 Survival 37 iii Section 9.3 Time Limitations 37 Section 9.4 Limitation on Liability 37 Section 9.5 Notice of Claims 38 ARTICLE X TERMINATION PRIOR TO CLOSING 38 Section 10.1 Termination of Agreement 38 Section 10.2 Termination of Obligations 39 ARTICLE XI MISCELLANEOUS 39 Section 11.1 Amendments 39 Section 11.2 Notices 39 Section 11.3 Entire Agreement 40 Section 11.4 Expenses 40 Section 11.5 Severability 40 Section 11.6 Successors and Assigns; Assignment 41 Section 11.7 No Third Party Beneficiaries 41 Section 11.8 Counterparts; Delivery by Facsimile 41 Section 11.9 Waiver 41 Section 11.10 No Constructive Waivers 41 Section 11.11 Further Assurances 42 Section 11.12 Recitals 42 Section 11.13 Headings 42 Section 11.14 Governing Law 42 Section 11.15 Dispute Resolution 42 Section 11.16 Interpretation 42 LIST
